                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 1 of 18 Page ID #:1



                                       1   M. D. SCULLY (SBN: 135853)
                                           mscully@grsm.com
                                       2   SUSAN B. MEYER (SBN: 204931)
                                           smeyer@grsm.com
                                       3   PATRICK J. MULKERN (SBN: 307272)
                                           pmulkern@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           101 W Broadway, Suite 2000
                                       5   San Diego, CA 92101
                                           Phone: (619) 230-7441
                                       6   Fax: (619) 696-7124
                                       7   Attorneys for Plaintiff
                                           VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS
                                       8

                                       9                     UNITED STATES DISTRICT COURT
                                      10                   CENTRAL DISTRICT OF CALIFORNIA
                                      11   VITAL PHARMACEUTICALS, INC. d/b/a CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                           VPX Sports, a Florida corporation,
                                      12                                         COMPLAINT FOR:
    101 W Broadway, Suite 2000




                                                                     Plaintiff,
       San Diego, CA 92101




                                      13                                           (1) FEDERAL TRADE DRESS
                                                vs.                                    INFRINGEMENT AND
                                      14                                               UNFAIR COMPETITION;
                                           MONSTER ENERGY COMPANY, a               (2) CALIFORNIA
                                      15   Delaware corporation, and REIGN             STATUTORY UNFAIR
                                           BEVERAGE COMPANY, LLC, a                    COMPETITION; AND
                                      16   Delaware limited liability company,     (3) CALIFORNIA COMMON
                                                                                       LAW UNFAIR
                                      17                             Defendants.       COMPETITION
                                      18                                               DEMAND FOR JURY TRIAL
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                              -1-
                                                                           COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 2 of 18 Page ID #:2



                                       1         Plaintiff Vital Pharmaceuticals, Inc. d/b/a VPX Sports (“VPX”) brings this
                                       2   action against Defendants Monster Energy Company (“Monster”) and Reign
                                       3   Beverage Company, LLC (“Reign Beverage”) and alleges as follows:
                                       4                                    INTRODUCTION
                                       5         1.       This action follows on the heels of Monster’s intentional trade dress
                                       6   infringement of VPX’s well-known BANG energy drinks by Monster’s nascent
                                       7   REIGN line of products—with Monster having now expanded its rip-off product
                                       8   line to include a thermogenic-focused sub-brand, called “REIGN INFERNO.” As
                                       9   is apparent from the following comparisons, Monster’s REIGN INFERNO sub-
                                      10   brand continues the Monster family tradition of shamelessly copying VPX and its
                                      11   flagship product’s (i.e. BANG’s) trade dress.
Gordon Rees Scully Mansukhani, LLP




                                      12                                      THE PARTIES
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13         2.       Plaintiff VPX is a Florida corporation, with its principal place of
                                      14   business in Weston, Florida.
                                      15         3.       Upon information and belief, Defendant Monster is a Delaware
                                      16   corporation, with its principal place of business in Corona, California.
                                      17         4.       Upon information and belief, Defendant Reign Beverage is a Delaware
                                      18   limited liability company, with its principal place of business in Los Angeles,
                                      19   California.
                                      20         5.       Upon information and belief, Defendant Reign Beverage is a wholly
                                      21   owned subsidiary of Defendant Monster.
                                      22                              JURISDICTION AND VENUE
                                      23         6.       This is an action for actual damages, disgorgement of profits, punitive
                                      24   damages, and injunctive relief—under both Federal and California law—based upon
                                      25   Monster and Reign Beverage’s willful acts of trade dress infringement and unfair
                                      26   competition.
                                      27         7.       This Court has original subject matter jurisdiction over this dispute
                                      28   pursuant to 28 U.S.C. §§ 1331 (federal question), 1332(a) (diversity), and 1338(a)
                                                                                   -2-
                                                                                COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 3 of 18 Page ID #:3



                                       1   (trademarks and unfair competition). This Court also has supplemental jurisdiction
                                       2   over this dispute pursuant to 28 U.S.C. §§ 1338(b) and 1367(a) because the state law
                                       3   claims are so related to the federal law claims that they form the same case or
                                       4   controversy and derive from a common nucleus of operative facts.
                                       5          8.     This Court has personal jurisdiction over Monster and Reign Beverage
                                       6   because, on information and belief, each has its principal place of business within
                                       7   this Judicial District.
                                       8          9.     Venue is proper in the Central District of California—pursuant to 28
                                       9   U.S.C. § 1391(b)—at least because (i) Monster and Reign Beverage reside in this
                                      10   Judicial District, and (ii) a substantial part of the events giving rise to this complaint
                                      11   occurred in this Judicial District.
Gordon Rees Scully Mansukhani, LLP




                                      12                                 FACTUAL BACKGROUND
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13   A.     Plaintiff and Its BANG Trade Dress
                                      14          10.    Plaintiff VPX was founded in 1993, later incorporated in May 1996,
                                      15   and has since become a leading manufacturer, distributor, and seller of fitness-
                                      16   focused energy drinks and nutritional supplements.
                                      17          11.    Since its inception, VPX has invested a significant amount of time,
                                      18   effort, and financial resources promoting, marketing, and advertising its various
                                      19   product lines. VPX’s products are now among the best-selling energy drinks and
                                      20   sports nutrition products in the industry.
                                      21          12.    For example, in approximately September 2008, VPX launched its
                                      22   BANG product line.1 BANG energy drinks are sugar-free, zero-calorie, carbonated
                                      23   energy drinks that contain, among other ingredients, Super Creatine, branched-
                                      24   chained amino acids, and Coenzyme Q10. BANG energy drinks are sold in 16-
                                      25

                                      26   1
                                             Non-party JHO Intellectual Property Holdings, LLC (“JHO”) owns various trademarks and other
                                           intellectual property rights associated with VPX’s various product lines—including its BANG
                                      27   products. VPX is the exclusive licensee of all the BANG-related intellectual property, including
                                      28   the BANG Trade Dress asserted herein, including the right to sue third parties for infringement
                                           without the need to add or otherwise join JHO as a party.
                                                                                          -3-
                                                                                     COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 4 of 18 Page ID #:4



                                       1   ounce aluminum cans, but differ from most energy drinks on the market in that they
                                       2   contain no sugar and no calories (as noted above) and also have no carbohydrates or
                                       3   artificial colors.
                                       4          13.    BANG energy drinks are high-quality, great-tasting beverages designed
                                       5   for and targeted to healthy, adult consumers—including fitness-focused consumers
                                       6   interested in pre-workout-specific energy.
                                       7          14.    Since at least as early as October 2015, VPX’s BANG energy drinks
                                       8   have also enjoyed a unique appearance—recognizable as the style, work, and trade
                                       9   dress of VPX—that is visually appealing and distinctive from all other energy drinks
                                      10   and beverages on the shelves of retailers. Specifically, the BANG Trade Dress
                                      11   consists of the overall look-and-feel resulting from the distinctive combination of
Gordon Rees Scully Mansukhani, LLP




                                      12   the following non-functional features on a 16-oz aluminum can: (i) a black
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13   background with contrasting, bold (i.e. brightly-colored) design for the rest of the
                                      14   can; (ii) a large logo in the same bold (i.e. bright) color as the rest of the can covering
                                      15   the middle/top portion of the can; (iii) the product name in the same bold (i.e. bright)
                                      16   color as the rest of the can covering the middle/bottom portion of the can; (iv) a
                                      17   flavor designation in ALL CAPS in the same bold (i.e. bright) color as the rest of the
                                      18   can appearing along the bottom portion of the can; and (v) a solid-colored banner
                                      19   covering the top portion of the can in the same bold (i.e. bright) color as the rest of
                                      20   the can.
                                      21          15.    A visual example of the BANG Trade Dress is depicted below:
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                    -4-
                                                                                 COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 5 of 18 Page ID #:5



                                       1         16.     BANG energy drinks are sold in over 20 different flavors, each with a
                                       2   different—but internally consistent—bold (i.e. bright) contrasting color scheme.
                                       3   The Cotton Candy shown above, for example, is light-pink; Peach Mango, however,
                                       4   is scarlet-red/neon-green, Purple Guava Pear is yellow/purple, and Sour Heads is
                                       5   neon-green.
                                       6         17.     The BANG Trade Dress is inherently distinctive.
                                       7         18.     The BANG Trade Dress is non-functional.
                                       8         19.     VPX has spent significant amounts of time and energy/effort promoting
                                       9   its BANG energy drinks, including featuring the BANG Trade Dress. Indeed, VPX
                                      10   has spent millions of dollars marketing, advertising, and promoting its BANG
                                      11   energy drinks, including featuring the BANG Trade Dress.
Gordon Rees Scully Mansukhani, LLP




                                      12         20.     For example, VPX markets, advertises, and promotes its BANG energy
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13   drinks, including featuring the BANG Trade Dress, extensively on the internet—
                                      14   including on its website (www.bang-energy.com), its retailers’ websites, and on
                                      15   social media platforms like Instagram (@bangenergy), Twitter (@BANGenergy),
                                      16   and Facebook (@BANGenergy).
                                      17         21.     Additionally, VPX also markets, advertises, and promotes its BANG
                                      18   energy drinks, including featuring the BANG Trade Dress, on apparel and other
                                      19   “swag,” as well on a fleet of specially-designed (i.e. custom) vehicles like the one
                                      20   shown below.
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                  -5-
                                                                               COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 6 of 18 Page ID #:6



                                       1         22.   As part of its social media-focused efforts, VPX also utilizes social
                                       2   media “influencers” and “ambassadors” to promote its BANG energy drinks,
                                       3   including featuring the BANG Trade Dress, on numerous social media platforms
                                       4   (including Instagram, Twitter, and Facebook).      Through these influencers and
                                       5   ambassadors, VPX’s social media presence is estimated to reach over 235 million
                                       6   people. As a result, third-party followers (and others, including celebrities and
                                       7   public figures) refer to BANG energy drinks, and the BANG Trade Dress,
                                       8   extensively on social media and in traditional, general media.
                                       9         23.   VPX’s BANG energy drink-related, and BANG Trade Dress-related,
                                      10   marketing efforts also extend to marquee sporting events (like the Super Bowl),
                                      11   music festivals (like Life in Color and Ultra), sports nutrition trade shows (like
Gordon Rees Scully Mansukhani, LLP




                                      12   Arnold Fitness Expo, Olympia Fitness & Performance Expo, and Europa Games Get
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13   Fit & Sports Expo), and beverage trade shows (like NACS and Expo West). At these
                                      14   events, VPX often has a large booth and stage where it hosts “parties” and
                                      15   performances, conducts product giveaways, and includes dancing models who are
                                      16   dressed in clothing featuring the distinctive BANG energy drink, including featuring
                                      17   the BANG Trade Dress.
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23         24.   Given the success of VPX’s marketing efforts, and the high quality of
                                      24   its products, VPX and its distinctive trade dress have become widely known,
                                      25   uniquely associated with VPX, and represent substantial value and goodwill to VPX.
                                      26         25.   Indeed, since at least as early as October 2012, VPX’s BANG products
                                      27   have been distributed and sold nationwide to a wide range of customers—including
                                      28   bottlers, full-service beverage distributors, retail grocery and specialty chains,
                                                                                 -6-
                                                                              COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 7 of 18 Page ID #:7



                                       1   wholesalers, club stores, mass merchandisers, convenience stores, and food-service
                                       2   customers. Some of VPX’s partners include Publix, Albertsons, Kroger, Wal-Mart,
                                       3   Walgreens, 7-Eleven, and the U.S. Military. VPX’s BANG products are also sold
                                       4   in gyms and leading sports-related supplement/vitamin retailers like GNC and The
                                       5   Vitamin Shoppe, as well as various online retailers like Amazon.com,
                                       6   Bodybuilding.com, and TigerFitness.com.
                                       7          26.   Since VPX launched its BANG energy drinks, the BANG product line
                                       8   has enjoyed tremendous sales growth year-over-year.
                                       9          27.   According to recent sales data from a third-party market research
                                      10   company, BANG energy drinks are now the nation’s BEST-SELLING sugar-free
                                      11   energy drink—and THIRD (3rd) best-selling energy drink overall—with a market
Gordon Rees Scully Mansukhani, LLP




                                      12   share of approximately 9.3% in recent data.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13          28.   BANG energy drinks have also received extensive, unsolicited third-
                                      14   party commentary, including in articles written about VPX’s (and BANG’s)
                                      15   unprecedented success as well as YouTube videos.
                                      16          29.   As a result of VPX’s marketing, advertising, promotional efforts, sales,
                                      17   and third-party recognition, BANG energy drinks—including the BANG Trade
                                      18   Dress—have developed significant amount of goodwill and secondary meaning, and
                                      19   the consuming public has come to associate the BANG Trade Dress solely with
                                      20   VPX.
                                      21          30.   Yet, unfortunately, others in the industry—including Defendants
                                      22   Monster and Reign Beverage—have taken to copying VPX’s BANG Trade Dress
                                      23   (rather than rely on their own products or trade dress) in an underhanded effort to
                                      24   compete and cause consumer confusion with VPX’s undeniably rapidly-growing
                                      25   brand of BANG energy drinks.
                                      26   ///
                                      27   ///
                                      28   ///
                                                                                  -7-
                                                                               COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 8 of 18 Page ID #:8



                                       1   B.    Defendants and Their Infringing Trade Dress
                                       2         31.       On information and belief, Defendant Monster is a subsidiary of
                                       3   Monster Beverage Corporation, a publicly traded company that most often refers to
                                       4   itself and its subsidiaries as a collective entity. On information and belief, Monster
                                       5   launched its flagship “Monster Energy” energy drink back in 2002.
                                       6         32.       On information and belief, Defendant Reign Beverage was formed in
                                       7   October 2018, and lists Monster as its sole member. For all practical purposes, Reign
                                       8   Beverage is fully-supported and controlled by Monster.            For example, Reign
                                       9   Beverage’s application to register as a foreign LLC in California is signed by
                                      10   Monster’s Chairman and CEO (Mr. Rodney Sacks). Monster’s Chairman and CEO
                                      11   has also announced Monster’s “full support” of Reign Beverage in all relevant
Gordon Rees Scully Mansukhani, LLP




                                      12   commercial phases—including brand development, marketing, sales, and
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13   distribution.
                                      14         33.       For the purposes of the remainder of this complaint, Defendant Monster
                                      15   and Defendant Reign Beverage will be referred to collectively as “Monster.”
                                      16         34.       On information and belief, Monster has developed several different
                                      17   extensions, flavors, and sub-brands all under the family of “Monster” brands. For
                                      18   example, Monster Energy includes a Lo-Carb, Assault, and Absolutely Zero
                                      19   versions. There is a tea-based version available as Monster Rehab, a “less sweet,
                                      20   lighter-tasting, zero-calorie” version available as Monster Energy Zero, as well as a
                                      21   juice-based version available as Juice Monster.
                                      22         35.       All of these Monster energy drink brands, including its flagship product
                                      23   and sugar-free or specialty versions, all feature the product name “Monster” and the
                                      24   “M” claw logo. A sampling of Monster’s family of energy drinks, all with the same
                                      25   general appearance, is shown below.
                                      26   ///
                                      27   ///
                                      28   ///
                                                                                     -8-
                                                                                  COMPLAINT
                                     Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 9 of 18 Page ID #:9



                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9

                                      10          36.    Although touting itself as a nationwide leader in the business of energy
                                      11   drinks, Monster has been losing market share to VPX since VPX launched its BANG
Gordon Rees Scully Mansukhani, LLP




                                      12   energy drink product. Unsurprisingly, then, Monster specifically identified BANG
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                      13   as its only “competitor” or “main competitor” in various industry publications. See,
                                      14   e.g., Exhibit A (1/18/19 FOOD BUSINESS NEWS article);2 Exhibit B (1/18/19 BEVNET
                                      15   article).3
                                      16          37.    Indeed, once VPX’s BANG energy drinks started experiencing
                                      17   extensive attention and enjoying record-breaking sales, Monster began promoting a
                                      18   new product called REIGN energy drink (“Original REIGN Product”). While
                                      19   Monster’s flagship “Monster Energy” product contains over 52 grams of sugar, the
                                      20   Original REIGN Product was explicitly released to serve as a BANG-alternative,
                                      21   with similarly no sugar, no carbs, and no calories.             In fact, many industry
                                      22   publications described Monster’s launch of REIGN as intended to specifically target
                                      23   BANG and compete directly with VPX in the fitness-oriented energy drink space.
                                      24   See, e.g., Exhibit B (1/18/19 BEVNET article); Exhibit C (3/21/19 BEVNET article).4
                                      25

                                      26   2
                                             Available at: www.foodbusinessnews.net/articles/13174-its-time-for-reign-at-monster.
                                           3
                                             Available at: www.bevnet.com/news/2019/monster-reveals-performance-energy-tea-
                                      27   innovations.
                                           4
                                      28     Available at: https://www.bevnet.com/news/2019/wells-fargo-competition-volume-drops-
                                           hurting-monster.
                                                                                        -9-
                                                                                   COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 10 of 18 Page ID #:10



                                      1          38.    The Original REIGN Product was first launched in March 2019, and on
                                      2   information and belief, achieved nationwide distribution in April 2019.
                                      3          39.    Despite previously having consistent appearance among all of its sub-
                                      4   brands (i.e. universal use of the “M” claw and “Monster” nomenclature), see supra,
                                      5   Monster’s Original REIGN Product looked nothing like Monster’s previous
                                      6   portfolio of energy drinks. Instead, and most problematically, the Original REIGN
                                      7   Product was nearly identical—and certainly confusingly similar—to VPX’s BANG
                                      8   energy drink and the BANG Trade Dress. An image showing Monster’s Original
                                      9   REIGN Product line, as compared against the BANG Trade Dress, is reproduced
                                     10   below.5
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23          40.    Following the apparent commercial success of its first VPX knock-offs
                                     24   (i.e. the Original REIGN Product), Monster decided to expand its trade dress
                                     25   infringement even further. Specifically, it developed and launched an allegedly
                                     26   “thermogenic” version of REIGN—entitled “REIGN INFERNO.” On information
                                     27   5
                                            VPX sued Monster for trade dress infringement based on the Original REIGN Product in the
                                     28   Southern District of Florida. See Case No. 19-cv-60809 (S.D. Fla.). That matter is presently set
                                          for trial on August 3, 2020. See id. at ECF No. 296.
                                                                                        -10-
                                                                                    COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 11 of 18 Page ID #:11



                                      1   and belief, the INFERNO line was first launched to the public in January 2020 and
                                      2   is currently available for purchase throughout the United States—including the State
                                      3   of California and the Central District of California. An image showing Monster’s
                                      4   REIGN INFERNO product line is reproduced below:
                                      5

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14         41.    As shown above, the INFERNO line (i.e. the Infringing INFERNO
                                     15   Products) contain the same distinctive, non-functional protectable elements of the
                                     16   BANG Trade Dress. Specifically, the Infringing INFERNO Products improperly
                                     17   infringe on the BANG Trade Dress because they utilize the following features on a
                                     18   16-oz aluminum can: (i) a black background with contrasting, bold (i.e. brightly-
                                     19   colored) design for the rest of the can; (ii) a large logo in the same bold (i.e. bright)
                                     20   color as the rest of the can covering the middle/top portion of the can; (iii) the
                                     21   product name in the same bold (i.e. bright) color as the rest of the can covering the
                                     22   middle/bottom portion of the can; (iv) a flavor designation in ALL CAPS in the same
                                     23   bold (i.e. bright) color as the rest of the can appearing along the bottom portion of
                                     24   the can; and (v) a solid-colored banner covering the top portion of the can in the
                                     25   same bold (i.e. bright) color as the rest of the can.
                                     26         42.    Monster markets the Infringing INFERNO Products, together with the
                                     27   similarly confusing Original REIGN Products, in such a manner that the overall
                                     28   commercial impression of Original REIGN and Infringing INFERNO is one that is
                                                                                  -11-
                                                                               COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 12 of 18 Page ID #:12



                                      1   likely to cause consumer confusion. Specifically, the Infringing INFERNO Products
                                      2   are placed by Monster, or at Monster’s direction, in store coolers with the Original
                                      3   REIGN Products in a manner that presents a unified commercial display and
                                      4   impression. That impression, though, is so highly similar to the Bang Trade Dress
                                      5   as to be likely to cause confusion.
                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18         43.    On information and belief, the Infringing INFERNO Products will be
                                     19   (are already currently are) distributed throughout the United States utilizing
                                     20   Monster’s existing, extensive distribution network. This distribution includes many
                                     21   of the same retailers where BANG energy drinks are currently (or will soon be)
                                     22   sold—including retail grocery and specialty chains, wholesalers, club stores, mass
                                     23   merchandisers, convenience stores, food-service customers, drug stores, the U.S.
                                     24   Military, health stores, and vitamin stores.
                                     25         44.    Absent injunctive relief, VPX will suffer irreparable harm in the loss of
                                     26   control of its reputation and goodwill associated with its BANG Trade Dress.
                                     27   Indeed, this and all other damage suffered by VPX (including to its reputation and
                                     28
                                                                                   -12-
                                                                                COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 13 of 18 Page ID #:13



                                      1   goodwill) resulting from the conduct alleged herein cannot be easily quantified, nor
                                      2   could it be redressed through monetary damages alone.
                                      3                              FIRST CAUSE OF ACTION
                                      4               Federal Trade Dress Infringement and Unfair Competition
                                      5                                   (15 U.S.C. § 1125(a))
                                      6         45.     VPX incorporates the allegations of all the preceding paragraphs as if
                                      7   fully set forth herein.
                                      8         46.     The BANG Trade Dress is inherently distinctive or has acquired
                                      9   secondary meaning. The BANG Trade Dress is non-functional.
                                     10         47.     Monster has infringed VPX’s rights in the BANG Trade Dress by using
                                     11   a confusingly similar design in the Infringing INFERNO Products in commerce
Gordon Rees Scully Mansukhani, LLP




                                     12   without VPX’s permission.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13         48.     Monster’s unauthorized use of the design elements confusingly similar
                                     14   to the BANG Trade Dress in connection with the Infringing INFERNO Products
                                     15   constitutes a false designation of origin, a false or misleading description of fact, and
                                     16   false or misleading representation of fact, and has caused and is likely to cause
                                     17   confusion, mistake, or deception as to the affiliation, connection, or association of
                                     18   Monster’s products with VPX and the origin, sponsorship, or approval of Monster’s
                                     19   products by VPX.
                                     20         49.     Monster’s acts, including its manufacture and sale of the Infringing
                                     21   INFERNO Products, constitute trade dress infringement or false designation of
                                     22   origin in violation of 15 U.S.C. § 1125(a)(1)(A).
                                     23         50.     Monster’s acts constitute willful and intentional infringements of the
                                     24   BANG Trade Dress, and Monster did so with the intent to trade upon VPX’s
                                     25   reputation and goodwill by causing confusion and mistake among customers and the
                                     26   public, and to deceive the public into believe that Monster’s products are associated
                                     27   with, sponsored by, approved by, or originating from VPX when they are not.
                                     28   ///
                                                                                  -13-
                                                                               COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 14 of 18 Page ID #:14



                                      1          51.   Monster had actual knowledge of VPX’s ownership and prior use of the
                                      2   BANG Trade Dress and, without the consent of VPX, willfully violated 15 U.S.C. §
                                      3   1125(a)(1)(A).
                                      4          52.   Monster has acted in bad faith or willfully in using design elements
                                      5   confusingly similar to the BANG Trade Dress in connection with the Infringing
                                      6   INFERNO Products.
                                      7          53.   Monster’s infringing acts have caused, and unless restrained by this
                                      8   Court will continue to cause, VPX irreparable injury to its reputation and goodwill.
                                      9   Monster’s infringing acts have caused, and unless restrained by this Court will
                                     10   continue to cause, VPX actual monetary damages—including, but not limited to, lost
                                     11   profits.
Gordon Rees Scully Mansukhani, LLP




                                     12          54.   VPX does not have an adequate remedy at law to recover for its harm
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   and is therefore entitled to injunctive relief.
                                     14                             SECOND CAUSE OF ACTION
                                     15                        California Statutory Unfair Competition
                                     16                             (Cal. Bus. & Prof. Code § 17200)
                                     17          55.   VPX incorporates the allegations of all the preceding paragraphs as if
                                     18   fully set forth herein.
                                     19          56.   By virtue of the actions complained of herein, Monster has intentionally
                                     20   caused a likelihood of confusion among consumers and the public, and has unfairly
                                     21   competed in violation of California Bus. & Prof. Code §§ 17200 et seq.
                                     22          57.   Monster’s actions complained of herein constitute trade dress
                                     23   infringement, unfair competition, and/or unlawful, unfair, malicious, or fraudulent
                                     24   business practices, which have injured VPX.
                                     25          58.   Monster has acted in bad faith or willfully in using design elements
                                     26   confusingly similar to the BANG Trade Dress in connection with its products,
                                     27   including the Infringing INFERNO Products.
                                     28   ///
                                                                                   -14-
                                                                                COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 15 of 18 Page ID #:15



                                      1         59.     Monster’s unfair and unlawful business practices, in violation of
                                      2   California Bus. & Prof. Code §§ 17200 et seq., have caused substantial injury to
                                      3   VPX and are continue to cause substantial injury. VPX has no adequate remedy at
                                      4   law for these injuries.
                                      5         60.     Unless Monster is restrained by this Court from continuing its unfair
                                      6   and unlawful business practices, in violation of California Bus. & Prof. Code §§
                                      7   17200 et seq., these injuries will continue to accrue.
                                      8         61.     Accordingly, and pursuant to California Bus. & Prof. Code § 17204,
                                      9   VPX is entitled to preliminary and permanent injunctive relief against Monster’s
                                     10   unfair and unlawful business practices constituting statutory unfair competition.
                                     11                             THIRD CAUSE OF ACTION
Gordon Rees Scully Mansukhani, LLP




                                     12                      California Common Law Unfair Competition
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13         62.     VPX incorporates the allegations of all the preceding paragraphs as if
                                     14   fully set forth herein.
                                     15         63.     Monster’s actions complained of herein constitute trade dress
                                     16   infringement and unfair competition in violation of the common law of the State of
                                     17   California.
                                     18         64.     Monster’s actions complained of herein have been committed, and are
                                     19   being committed, with the deliberate purpose and intent of appropriating and trading
                                     20   on VPX’s goodwill and reputation, and thereby unfairly competing with VPX in
                                     21   violation of the common law of the State of California.
                                     22         65.     Monster’s actions described herein were taken with substantial
                                     23   certainty that such acts would cause harm to VPX and in conscious disregard for
                                     24   VPX’s rights. Monster’s conduct described herein was done with malice, ill-will,
                                     25   and intent to harm VPX—such as to constitute oppression, fraud, malice, and
                                     26   despicable conduct under California Civ. Code § 3294—and thereby entitle VPX to
                                     27   exemplary damages in an amount appropriate to punish and set an example of
                                     28   Monster.
                                                                                 -15-
                                                                              COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 16 of 18 Page ID #:16



                                      1         66.      Monster has acted in bad faith or willfully in using design elements
                                      2   confusingly similar to the BANG Trade Dress in connection with its products,
                                      3   including the Infringing INFERNO Products.
                                      4         67.      Monster’s actions have caused VPX irreparable harm, and unless
                                      5   enjoined, Monster’s acts as alleged herein will continue to cause VPX irreparable
                                      6   harm, loss, and injury.
                                      7                                 PRAYER FOR RELIEF
                                      8         WHEREFORE, VPX prays for a judgment in its favor, and against
                                      9   Defendants Monster and Reign Beverage, with the following relief:
                                     10         1.       That the Court render final judgment in favor of VPX and against
                                     11   monster on all claims of relief alleged herein;
Gordon Rees Scully Mansukhani, LLP




                                     12         2.       That the Court render final judgment that Monster has violated the
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   provisions of 15 U.S.C. § 1125(a) by willfully infringing VPX’s rights in the BANG
                                     14   Trade Dress;
                                     15         3.       That the Court render final judgment that Monster has violated the
                                     16   provisions of 15 U.S.C. § 1125(a) by unfairly competing against VPX by using false,
                                     17   deceptive, or misleading statements of fact that misrepresent the nature, quality, and
                                     18   characteristics of the Infringing INFERNO Products;
                                     19         4.       That the Court render a final judgment that Monster has violated
                                     20   California Bus. & Prof. Code §§ 17200 et seq. by committing trade dress
                                     21   infringement and unfairly competing with VPX;
                                     22         5.       That the Court render a final judgement that Monster has violated
                                     23   California common law by unfairly competing with VPX;
                                     24         6.       That VPX be awarded actual damages it has sustained as a consequence
                                     25   of Monster’s conduct pursuant to 15 U.S.C. § 1117;
                                     26         7.       That VPX be awarded Monster’s profits obtained by Monster as a result
                                     27   of Monster’s conduct complained of herein pursuant to 15 U.S.C. § 1117;
                                     28   ///
                                                                                  -16-
                                                                               COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 17 of 18 Page ID #:17



                                      1         8.      That any such damages and profits be trebled and awarded to VPX as a
                                      2   result of Monster’s willful, intentional, and deliberate acts in violation of the Lanham
                                      3   Act, pursuant to 15 U.S.C. § 1117;
                                      4         9.      That Monster—its agents, servants, employees, successors, assigns,
                                      5   related companies, and all persons in concert with it—be preliminarily and
                                      6   permanently enjoined and restrained from: (i) using any mark or trade dress that is
                                      7   confusingly similar to the BANG Trade Dress; (ii) unfairly competing with VPX in
                                      8   any manner; and (iii) causing a likelihood of confusion or injury to VPX’s business
                                      9   reputation.
                                     10         10.     That Monster be directed to file with this Court—and serve on VPX—
                                     11   within thirty (30) days after the service of any injunction, a report in writing and
Gordon Rees Scully Mansukhani, LLP




                                     12   under oath setting forth in detail the manner and form in which they have complied
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   with the injunction pursuant to 15 U.S.C. § 1116;
                                     14         11.     That this case be deemed “exceptional” and VPX be awarded its
                                     15   reasonable costs, expenses, and attorney’s fees, pursuant to 15 U.S.C. § 1117;
                                     16         12.     That VPX be awarded exemplary damages from Monster pursuant to
                                     17   California Civ. Code § 3294;
                                     18         13.     That Monster’s actions be deemed willful;
                                     19         14.     That Monster be required to deliver and destroy all goods, advertising,
                                     20   and other unauthorized materials bearing trade dress that is confusingly similar to
                                     21   the BANG Trade Dress, pursuant to 15 U.S.C. § 1118;
                                     22         15.     That VPX be awarded restitution and disgorgement; and
                                     23         16.     That VPX be awarded any such other relief that the circumstances may
                                     24   require and that the Court deems just and proper.
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                                  -17-
                                                                               COMPLAINT
                                Case 5:20-cv-01127-JGB-SP Document 1 Filed 06/01/20 Page 18 of 18 Page ID #:18



                                      1                              DEMAND FOR JURY TRIAL
                                      2          Plaintiff VPX hereby demands a jury trial, pursuant to Fed. R. Civ. P. 38, on
                                      3   all claims that are so triable.
                                      4
                                          Dated: June 1, 2020               GORDON REES SCULLY MANSUKHANI, LLP
                                      5

                                      6                                     By: /s/ Susan B. Meyer
                                      7                                        M.D. Scully
                                                                               Susan B. Meyer
                                      8                                        Patrick J. Mulkern
                                                                               Attorneys for Plaintiff
                                      9                                        VITAL PHARMACEUTICALS, INC., d/b/a
                                                                               VPX Sports
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                  -18-
                                                                               COMPLAINT
